Citation Nr: 0946365	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-03 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses for treatment at a non-VA medical facility incurred 
on November 14, 2000.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
October 1964.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Huntington, West Virginia.

The Veteran requested a hearing before a Veterans Law Judge 
at the RO in February 2005.  In July 2009, the Veteran 
withdrew his request for such hearing.


FINDINGS OF FACT

1.  Service connection has not been established for any 
disability.  

2.  The Veteran received medical care at Ashland Emergency 
Medical Associates on November 14, 2000.

3.  A claim for medical care reimbursement was not received 
within 90 days of July 19, 2001.


CONCLUSION OF LAW

The claim for payment or reimbursement of unauthorized 
medical services provided at a private medical facility on 
November 14, 2000 was not timely filed.  38 U.S.C.A. §§ 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002, 17.1004 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).

The requirements under VCAA are not applicable where further 
assistance would not aid the Veteran in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance 'if no reasonable possibility exists that such 
assistance would aid in substantiating the claim').

As discussed in the decision below, the facts are not in 
dispute and resolution of the Veteran's claim wholly depends 
on the interpretation of relevant law with respect to whether 
the Veteran is entitled to payment or reimbursement of 
private medical expenses incurred for treatment at a non-VA 
medical facility.

VCAA notice is not required because this part of the claim 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the Veteran ineligible for the claimed benefit).

Analysis

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non- 
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a Veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
Veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2009).

VA may reimburse Veterans for unauthorized medical expenses 
incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice- 
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and (c) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 
(2009).

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  The Board notes that the Veteran fails to 
meet the criteria under 38 C.F.R. § 17.120(a) because the 
Veteran does not have any service-connected disability.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2009).  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.
(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2008).

The Veteran contends that he is entitled to reimbursement of 
medical expenses incurred for emergency treatment at Ashland 
ER Medical Associates, on November 14, 2000.  The record 
reflects that the Veteran received a bill from a collection 
agency, with regard to the aforementioned treatment, on 
September 9,2004.  The Veteran stated in his notice of 
disagreement (NOD) that this bill was the first bill he had 
received with respect to the treatment and he promptly 
submitted the bill for reimbursement.  

In addition to the aforementioned criteria, a Veteran is 
required to file a claim within 90 days of the latest of the 
following:  1) July 19, 2001; 2) the date that the Veteran 
was discharged from the facility that furnished the emergency 
treatment; 3) the date of death, but only if the death 
occurred during the stay in the facility that included the 
provision of the emergency treatment; or 4) the date the 
Veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third 
party.  38 C.F.R. § 17.1004 (2009).

Pursuant to 38 C.F.R. § 17.1004, a threshold requirement for 
payment or reimbursement of unauthorized medical expenses is 
that such a claim be filed within 90 days of one of the 
aforementioned dates.  See 38 C.F.R. § 17.1004 (2009).  The 
Board notes initially that of the possible dates listed 
above, the dates referred to in 3 and 4 are not applicable.  
As the date of the discharge from the facility is November 
14, 2000, the latest of the above mentioned possible dates is 
July 19, 2001.  However, as the Veteran filed his claim in 
September 2004, the Board finds that the Veteran did not file 
his claim within the required 90 days.

In summary, the record shows that the Veteran was not 
eligible for payment for treatment under Section 1725.  
Accordingly, the claim for reimbursement lacks legal merit, 
and must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).




ORDER

The claim of entitlement to payment or reimbursement of 
private medical expenses for medical care incurred at a non-
VA medical facility on November 14, 2000 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


